Citation Nr: 1518299	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  07-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent prior to August 16, 2010, for left knee arthritis, and a rating higher than 30 percent since October 1, 2011, for a left total knee arthroplasty.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to February 1985. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the RO in San Diego, California.

The Veteran requested a hearing before the Board in his October 2008 substantive appeal.  Pursuant to the Board's December 2014 remand, a Video Conference hearing was scheduled for April 2015, but the Veteran failed to appear and has not shown good cause as to why.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected left knee disability is more severe than his current evaluation of 30 percent would indicate.

Historically, in January 2006 the RO granted service connection for left knee arthritis, rated as 10 percent disabling, pursuant to Diagnostic Codes 5010-5260, and service connection for left knee scars, rated as noncompensable (zero percent), pursuant to Diagnostic Code 7802, each effective September 29, 2005.  In January 2011, the RO assigned a temporary total disability rating based on surgical or other treatment necessitating convalescence following a left total knee arthroplasty effective August 16, 2010, and assigned a 30 percent rating, pursuant to Diagnostic Code 5055, effective October 1, 2011.

The record includes January 2012 VA scar and knee and lower leg examination Disability Benefits Questionnaire examinations provided in conjunction with the Veteran's increased rating claim for his right knee disability.  While the report of examination includes range of motion measurements for the left knee, notably, the examiner did not address his left knee disability in relation to the August 2010 left total knee arthroplasty.  Therefore, the Veteran's rating claim should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). VAOPGCPREC 11-95 (1995).

Moreover, the January 2011 rating decision which assigned a 30 percent rating for the Veteran's left knee disability subsequent to the left total knee arthroplasty, referenced and considered VA treatment records dated form September 2010 to January 2011 from the Oklahoma City VA Medical Center (VAMC) which have not been associated with the electronic claims file.  While on Remand the Veteran's VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's left knee disability, including those from the Oklahoma City VAMC.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all records he believes to be pertinent - this will also expedite the case).

2.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his left knee disability.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




